internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-116956-98 date date p sec_1 sec_2 t1 t2 state x dear this letter responds to your date request for rulings on certain federal_income_tax consequences of two proposed mergers related rulings concerning exempt_organization issues appear in a separate letter issued by the internal_revenue_service on date plr-116956-98 summary of facts p is a state x nonprofit corporation and the parent of a corporate group that provides health care services to the general_public p is the sole shareholder of t1 a state x for-profit corporation and the sole member of sec_1 and sec_2 both of which are state x nonprofit_corporations sec_2 is the sole member of t2 also a state x nonprofit corporation p’s membership interest in sec_1 entitles p to receive liquidating distributions and select the board_of directors p sec_1 and sec_2 are exempt from federal income_taxation under sec_501 and sec_509 of the internal_revenue_code proposed transactions for what are represented to be good business purposes p proposes the following transactions i t1 will convert to a nonprofit corporation under state x law the conversion ii t1 and t2 will merge with and into sec_1 under state x law the t1 merger and the t2 merger together the mergers in the t1 merger p will receive a membership interest in sec_1 in exchange for its membership interest in t1 in the t2 merger sec_2 will receive a membership interest in sec_1 in exchange for its membership interest in t2 and will immediately distribute the sec_1 interest to p representations the taxpayer has made the following representations concerning the proposed transactions a the fair_market_value of the proprietary interest in sec_1 received in the t1 merger and the t2 merger will approximately equal the fair_market_value of the respective t1 and t2 proprietary interests surrendered b sec_1 has no plan or intention to reacquire any of its proprietary interest issued in the mergers and no plan or intention to sell or otherwise dispose_of any of the assets of t1 or t2 acquired in the mergers c the conversion will not result in the dissolution of t1 under state x law d to the best of the taxpayer representative’s knowledge and belief each of the mergers will qualify as a reorganization under sec_368 if the service rules as proposed plr-116956-98 rulings based solely on the information submitted and the representations made we rule as follows the t1 merger will not result in gain_or_loss under sec_336 and sec_337 provided the t1 merger occurs before proposed sec_1_337_d_-4 of the income_tax regulations becomes effective as a final_regulation the t2 merger will not result in gain_or_loss under sec_336 and sec_337 provided the t2 merger occurs before proposed sec_1_337_d_-4 becomes effective as a final_regulation the continuity_of_interest requirement set forth in sec_1_368-1 is satisfied in the t1 merger and in the t2 merger caveats no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion was requested and none is expressed about i the tax consequences under sec_311 of the distribution by sec_2 of the membership interest in sec_1 received in the t2 merger or ii the tax treatment of the t1 mergers and the t2 merger under sec_368 except to the extent indicated in ruling this ruling has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction must attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed plr-116956-98 in accordance with the power_of_attorney on file in this office a copy of this letter is bring sent to your authorized representative sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch prior written_determination
